As filed with the Securities and Exchange Commission on January 23, 2013 Registration Statement No. 333 -185193 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FRONTLINE LTD. (Exact name of registrant as specified in its charter) Bermuda (State or other jurisdiction of incorporation or organization) 98-0459426 (I.R.S. Employer Identification No.) Frontline Ltd. Par-la-Ville Place 14 Par-la-Ville Road Hamilton, HM 08 Bermuda +1 (441) 295 6935 (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.[] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Primary Offering Ordinary Shares, par value $2.50 per share Preferred Shares Debt Securities(4) Warrants(5) Purchase Contracts(6) Rights(7) Units(8) Primary Offering Total Total $28,000* * Already paid. 1. Such amount in U.S. dollars or the equivalent thereof in foreign currencies as shall result in an aggregate initial public offering price for all securities of $200,000,000.Also includes such indeterminate amount of debt securities and ordinary shares and preferred shares as may be issued upon conversion or exchange for any other debt securities or preferred shares that provide for conversion or exchange into other securities. 2. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. Pursuant to General Instruction II(C) of Form F-3, the table does not specify by each class information as to the proposed maximum aggregate offering price.Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. In no event will the aggregate offering price of all securities sold by Frontline Ltd. pursuant to this registration statement exceed $200,000,000. 3. Calculated in accordance with Rule 457(o) under the Securities Act of 1933. 4. If any debt securities are issued at an original issue discount, then the offering may be in such greater principal amount as shall result in a maximum aggregate offering price not to exceed $200,000,000. 5. There is being registered hereunder an indeterminate number of warrants as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $200,000,000. 6. There is being registered hereunder an indeterminate number of purchase contracts as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $200,000,000. 7. There is being registered hereunder an indeterminate amount of rights as may from time to time be added at indeterminate prices not to exceed an aggregate offering price of $200,000,000. 8. There is being registered hereunder an indeterminate number of units as may from time to time be sold at indeterminate prices not to exceed an aggregate offering price of $200,000,000.Units may consist of any combination of the securities offered by Frontline Ltd. registered hereunder. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note This Amendment No. 1 is being filed for the purpose of filing a revised Exhibit 5.1 to the Registration Statement on Form F-3 (Commission File No. 333-185193). The Prospectus constituting Part I of the Registration Statement is being updated with information that has changed due to the passage of time.No changes or additions are being made to Part II of the Registration Statement. The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. Preliminary Prospectus Subject to completion, dated January 23, 2013 FRONTLINE LTD. Through this prospectus, we may periodically offer: our ordinary shares, our preferred shares, our debt securities, our warrants, our purchase contracts, our rights, and our units. We may also offer securities of the types listed above that are convertible or exchangeable into one or more of the securities listed above. The aggregate offering price of all securities issued and sold by us under this prospectus may not exceed $200,000,000.The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. Our ordinary shares are listed on the New York Stock Exchange under the symbol "FRO." An investment in these securities involves risks.See the section entitled "Risk Factors" beginning on page 6 of this prospectus, and other risk factors contained in any applicable prospectus supplement and in the documents incorporated by reference herein and therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2013 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 6 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 8 RATIO OF EARNINGS TO FIXED CHARGES 10 USE OF PROCEEDS 11 CAPITALIZATION 11 PRICE RANGE OF ORDINARY SHARES 11 ENFORCEABILITY OF CIVIL LIABILITIES 12 PLAN OF DISTRIBUTION 12 DESCRIPTION OF CAPITAL STOCK 14 DESCRIPTION OF DEBT SECURITIES 18 DESCRIPTION OF WARRANTS 26 DESCRIPTION OF PURCHASE CONTRACTS 27 DESCRIPTION OF RIGHTS 28 DESCRIPTION OF UNITS 28 EXPENSES 30 LEGAL MATTERS 30 EXPERTS 30 WHERE YOU CAN FIND ADDITIONAL INFORMATION 30 Unless otherwise indicated, all references to "dollars" and "$" in this prospectus are to, and amounts presented in, United States dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the U.S. Securities and Exchange Commission, or the Commission, using a shelf registration process. Under the shelf registration process, we may sell the ordinary shares, preferred shares, debt securities, warrants, purchase contracts, rights and units described in this prospectus in one or more offerings up to a total dollar amount of $200,000,000.This prospectus provides you with a general description of the securities we may offer. We will provide updated information if required whenever we offer our securities pursuant to this prospectus.This may include a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities. The prospectus supplement may also add, update or change the information contained in this prospectus. If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the prospectus supplement. Before purchasing any securities, you should read carefully both this prospectus and any prospectus supplement, together with the additional information described below. This prospectus and any prospectus supplement are part of a registration statement we filed with the Commission and do not contain all the information in the registration statement.Forms of the indenture and other documents establishing the terms of the offered securities are filed as exhibits to the registration statement.Statements in this prospectus or any prospectus supplement about these documents are summaries and each statement is qualified in all respects by reference to the document to which it refers.You should refer to the actual documents for a more complete description of the relevant matters.For further information about us or the securities offered hereby, you should refer to the registration statement, which you can obtain from the Commission as described below under "Where You Can Find Additional Information." You should rely only on the information contained or incorporated by reference in this prospectus and in any prospectus supplement.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We will not make any offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus and the applicable supplement to this prospectus is accurate as of the date on its respective cover, and that any information incorporated by reference is accurate only as of the date of the document incorporated by reference, unless we indicate otherwise.Our business, financial condition, results of operations and prospects may have changed since those dates. (i) Specific permission is required from the Bermuda Monetary Authority (the "BMA"), pursuant to the provisions of the Exchange Control Act of 1972 and related regulations, other than in cases where the BMA has granted a general permission.The BMA in its policy dated June 1, 2005 provides that, where any equity securities of a Bermuda company are listed on an appointed stock exchange, general permission is given for the issue and subsequent transfer of any securities of such company from and/or to a non-resident of Bermuda, for so long as any equity securities of such company remain so listed.The New York Stock Exchange is deemed to be an appointed stock exchange under Bermuda Law.This prospectus will be filed with the Registrar of Companies in Bermuda in accordance with the provisions of Part III of the Companies Act of 1981 of Bermuda, as amended.In granting such permission and accepting this prospectus for filing, neither the BMA nor the Registrar of Companies in Bermuda accepts any responsibility for our financial soundness or the correctness of any of the statements made or opinions expressed in this prospectus of the registration statement of which it forms part. (ii) PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus.As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus or is contained in the documents that we incorporate by reference into this prospectus. Unless the context otherwise requires, as used in this prospectus, the terms "Company," "we," "us," and "our" refer to Frontline Ltd. and all of its subsidiaries. "Frontline Ltd." refers only to Frontline Ltd. and not its subsidiaries. We use the term deadweight, or dwt, in describing the size of vessels. Dwt expressed in metric tons,each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. The Company We are Frontline Ltd., an international shipping company incorporated in Bermuda as an exempted company under the Bermuda Companies Act of 1981 on June 12, 1992 (Company No. EC-17460). Our registered and principal executive offices are located at Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda, and our telephone number at that address is +(1) We are engaged primarily in the ownership and operation of oil tankers and oil/bulk/ore, or OBO carriers, which are currently configured to carry dry cargo. We operate oil tankers of two sizes: VLCCs, which are between 200,000 and 320,000 dwt, and Suezmax tankers, which are vessels between 120,000 and 170,000 dwt. We operate through subsidiaries and partnerships located in the Bahamas, Bermuda, the Cayman Islands, India, the Isle of Man, Liberia, Norway, the United Kingdom and Singapore. We are also involved in the charter, purchase and sale of vessels. Since 1996, we have emerged as a leading tanker company within the VLCC and Suezmax size sectors of the market. We have our origin in Frontline AB, which was founded in 1985, and which was listed on the Stockholm Stock Exchange from 1989 to 1997. In May 1997, Frontline AB was redomiciled from Sweden to Bermuda and its shares were listed on the Oslo Stock Exchange under the symbol "FRO." The change of domicile was executed through a share-for-share exchange offer from the then-newly formed Bermuda company, Frontline Ltd, or Old Frontline. In September 1997, Old Frontline initiated an amalgamation with London & Overseas Freighters Limited, or LOF, also a Bermuda company. This process was completed in May 1998. As a result of this transaction, Frontline became listed on the London Stock Exchange and on the NASDAQ National Market (in the form of American Depositary Shares, or ADSs, represented by American Depositary Receipts, or ADRs) in addition to its listing on the Oslo Stock Exchange. The ADR program was terminated on October 5, 2001 and the ADSs were de-listed from the NASDAQ National Market on August 3, 2001. The Company's ordinary shares began trading on the New York Stock Exchange, or NYSE, on August 6, 2001 under the symbol "FRO". The following table sets forth the fleet that we operated as of January 23, 2013 (including contracted newbuildings not yet delivered): Vessel Built Approximate Dwt. Construction Flag Type of Employment Tonnage Owned Directly VLCCs Ulriken (ex-Antares Voyager) Double-hull BA Spot market Phoenix Voyager Double-hull BA Bareboat charter Pioneer (ex-British Pioneer) Double-hull IoM Spot market British Pride Double-hull IoM Bareboat charter British Progress Double-hull IoM Bareboat charter 1 British Purpose Double-hull IoM Bareboat charter Suezmax Tankers Cygnus Voyager (1) Double-hull BA Bareboat charter Altair Voyager (1) Double-hull BA Bareboat charter Sirius Voyager (1) Double-hull BA Bareboat charter Hull 1161 (Newbuilding) Double-hull n/a n/a Hull 1162 (Newbuilding) Double-hull n/a n/a Tonnage Chartered in from Ship Finance VLCCs Front Vanguard Double-hull MI Spot market Front Century Double-hull MI Spot market Front Champion Double-hull BA Spot market Front Comanche Double-hull LIB Spot market Golden Victory Double-hull MI Time charter Front Circassia Double-hull MI Spot market Front Opalia Double-hull MI Spot market Front Commerce Double-hull LIB Spot market Front Scilla Double-hull MI Spot market Front Ariake Double-hull BA Spot market Front Serenade Double-hull LIB Spot market Front Hakata Double-hull BA Spot market Front Stratus Double-hull LIB Spot market Front Falcon Double-hull BA Spot market Front Page Double-hull LIB Spot market Front Energy Double-hull CYP Spot market Front Force Double-hull CYP Spot market Suezmax OBO Carriers Front Guider Double-hull SG Spot market Suezmax Tankers Front Pride Double-hull MI Spot market Front Glory Double-hull MI Spot market Front Splendour Double-hull MI Spot market Front Ardenne Double-hull MI Spot market Front Brabant Double-hull MI Spot market Mindanao Double-hull SG Spot related time charter 2 Tonnage Chartered in from Third Parties VLCCs Front Tina Double-hull LIB Spot market Front Commodore Double-hull LIB Spot market DHT Eagle (ex-Front Eagle) Double-hull MI Spot market Suezmax Tankers Front Melody Double-hull LIB Spot market Front Symphony Double-hull LIB Spot market Tonnage under Commercial Management VLCCs Front Kathrine Double-hull MI Spot market Front Queen Double-hull MI Spot market Front Eminence Double-hull MI Time charter Front Endurance Double-hull MI Spot market Front Cecilie Double-hull HK Spot market Front Signe (2) Double-hull HK Spot market Mayfair Double-hull MI n/a Suezmax Tankers Northia Double-hull MI Spot related time charter Naticina Double-hull MI Spot related time charter Front Njord Double-hull HK Spot market Front Odin Double-hull
